Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 10/13/2022 include amendments to the claims. Claims 1-3, 5, 7-26 are pending. Claims 1, 5, 7-8, 14-16, 18, 23, 25, 26 have been amended. Claims 4 and 6 have been cancelled. 
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not wholly persuasive. 
Regarding applicant’s arguments that Crotts et al. does not teach a light curtain sensor tilted at a fixed angle: Crotts et al. does not explicitly teach that the angle is fixed. However, Crotts et al. teaches in paragraphs [0016], [0025]-[0026] that the height adjustment unit 20, 68 may be programmed to operate in any desired pattern based on the cleaning needs of the particular application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the height adjustment unit in the system by Crotts et al. may be fixed so as to optimize the cleaning effect of the system for the desired application. Furthermore, it has been determined that the rearrangement of parts constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced.
Regarding applicant’s arguments that Crotts et al. teaches away from fixing the height adjustment unit 20, 68 because doing so would cause contact with the vehicle or would otherwise reduce wash performance due to lack of close proximity with the vehicle: Whether or not the height adjustment unit 20, 68 would contact a vehicle at any fixed angle would depend on the size and shape of the vehicle being treated, and the system is capable of being set at angles whereby vehicles would be able to be treated without contacting the height adjustment unit 20, 68. Furthermore, fixing the angle of the height adjustment unit does not necessarily result in a lack of close proximity, since the proximity of the vehicle with the spray from a fixed height adjustment unit will depend on the angle at which the adjustment unit is fixed as well as the particular size and shape of the vehicle being treated. 

Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-14, 18-20, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Crotts et al. (EPO0363579A2) in view of Mathews (US5076304).	
Regarding claims 1, 3, 5, 7, 12-13, 25, 26, Crotts et al. teaches a brushless car wash system for washing a vehicle (see abstract), comprising: a wash unit 20, 21, 22 capable of spraying water on the plurality of upper surfaces of the exterior of the vehicle to wash the vehicle; and a telescoping rail structure 68 (reads on height adjustment unit of claims 1 and 25) coupled to the wash unit 20, 21, 22 at one end of the telescoping rail structure 68 and configured to adjust a height of the wash unit 20, 21, 22 by expanding or retracting a plurality of rail stages (the telescoping mechanism requires at least two telescoping rail units) included in the telescoping rail structure 68 as the vehicle is moved (reads on claim 12), wherein at least one of the plurality of rail stages expands out of or retracts into a preceding one of the plurality of rail stages (reads on claim 13), and capable of adjusting a height of the wash unit 20, 21, 22 a plurality of times in accordance with the sensed plurality of height points of the plurality of upper surfaces of the vehicle (reads on claim 5); and a light curtain sensor 38, 40 that is separated from the telescoping rail structure 68, comprising a plurality of photoelectric beams 42 that sense intrusions in a plane of detection of the light curtain sensor 38, 40 to sense a plurality of height points of the upper surfaces of the vehicle along a length of the vehicle as the vehicle passes through the plane of detection of the light curtain sensor 38, 40 (reads on claim 4), the light curtain sensor 38, 40 is capable of being tilted at an angle, with respect to a reference perpendicular to the ground, toward a front of the vehicle (figures 1, 2, 4 6a-e and paragraphs [0012]-[0018], [0024]-[0029]). Crotts et al. teaches in figures 1, 3-6e, paragraphs [0015], [0020], [0035] that nozzles may be arranged so as to be directed toward desired cleaning locations. Crotts et al. does not explicitly teach that the angle of the light curtain sensor is fixed. However, Crotts et al. teaches in paragraphs [0016], [0025]-[0026] that the height adjustment unit 20, 68 may be programmed to operate in any desired pattern based on the cleaning needs of the particular application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the height adjustment unit in the system by Crotts et al. may be fixed at an angle of 13-17 degrees so as to optimize the cleaning effect of the system for the desired application (reads on claim 7). Furthermore, it has been determined that the rearrangement of parts constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. Crotts et al. does not explicitly teach that the telescoping rail structure is tilted at a fixed angle away from a front of the vehicle. Mathews teaches a car wash system (see abstract) and that tilting of the car wash system at a fixed angle allows for the provision of cleaning spray at a desired angle so as to treat desired locations on the vehicle (see abstract, figure 10, column 2, lines 34-50). Since both Crotts et al. and Mathews teach car wash systems with spray cleaning, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the telescoping rail structure in the system by Crotts et al. may be tilted at a fixed angle away from the front of the vehicle so as to allow for the ability to provide spray at desired locations on the vehicle (reads on claim 3). Furthermore, it has been determined that the rearrangement of parts constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. 
Regarding claim 2, Crotts et al. and Mathews together teach the limitations of claim 1. Crotts et al. also teaches in figures 6a-e that the vehicle may comprise a front bumper, a hood, a front windshield, a roof, a rear windshield, a rear decklid, and a rear bumper.
Regarding claim 8, Crotts et al. and Mathews together teach the limitations of claim 1. Crotts et al. also teaches in figures 1, 2, 4 6a-e and paragraphs [0012]-[0018], [0024]-[0029], that the wash unit 21, 22 includes a plurality of nozzles 22 that spray the water on the plurality of upper surfaces of the vehicle, wherein the height adjustment unit 68 is capable of adjusting the height of the wash unit 21, 22 such that a distance between ends of the plurality of nozzles 22 and the plurality of upper surfaces of the vehicle is maintained within a predetermined distance range (a minimum distance is maintained).
Regarding claim 9, Crotts et al. and Mathews together teach the limitations of claim 8. Crotts et al. also teaches in figures 1, 4 and paragraphs [0027]-[0029] that the magnitude of the predetermined distance allows for the protection of the spray arm and vehicle and depends on the length of the light curtain sensor 38, 40. Crotts et al. does not explicitly teach that the predetermined distance is 10-15 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the predetermined distance may be chosen so as to optimize the protection of the spray arm and vehicle. Furthermore, it has been determined that changes in size constitute an obvious design choice to one of ordinary skill in the art before the effective filing date of the instant invention. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claims 10-11, Crotts et al. and Mathews together teach the limitations of claim 8. Crotts et al. also teaches in paragraphs [0019], [0031]-[0033] that the plurality of nozzles 22 are capable of spraying water between 110-140F.
Regarding claim 14, Crotts et al. and Mathews together teach the limitations of claim 12. Crotts et al. also teaches in paragraph [0010] that the at least one rail stage of the plurality of rail stages includes a shock reducing unit (see e.g. oil) at a first end of the at least one rail stage, thereby absorbing shock when the plurality of rail stages contact each other and expand or retract.
Regarding claim 18, Crotts et al. and Mathews together teach the limitations of claim 8. Crotts et al. also teaches in figures 1, 3-6e, paragraphs [0020]-[0025], [0035] that the plurality of nozzles may include: a plurality of first nozzles 22 controlled to spray water on a first portion of the plurality of upper surfaces of the front and a top of the vehicle; and a second plurality of nozzles 30 independently controlled from the plurality of first nozzles 22 and capable of spraying water on a second portion of the plurality of upper surfaces of the vehicle including a rear surface of the vehicle.
Regarding claim 19. Crotts et al. and Mathews together teach the limitations of claim 18. Crotts et al. teaches in figures 1, 3-6e, paragraphs [0015], [0020], [0035] that nozzles may be arranged so as to be directed toward desired cleaning locations. Crotts et al. does not teach that the plurality of second nozzles are arranged in a second direction opposite the first direction at a second angle greater than the first angle. Mathews teaches a car wash system (see abstract) and that tilting of the car wash system at a fixed angle allows for the provision of cleaning spray at a desired angle so as to treat desired locations on the vehicle (see abstract, figure 10, column 2, lines 34-50). Since both Crotts et al. and Mathews teach car wash systems with spray cleaning, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the plurality of second nozzles in the system by Crotts et al. may be arranged at an angle greater than the first angle and a direction opposite the first so as to allow for the ability to provide spray at desired locations on the vehicle. Furthermore, it has been determined that the rearrangement of parts constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced.
Regarding claim 20, Crotts et al. and Mathews together teach the limitations of claim 8. Crotts et al. does not teach that the plurality of nozzles are rotatable. Mathews teaches a car wash system (see abstract) and that rotation of spray arms may allow for the variation of the angle at which washing fluid is dispensed towards the vehicle (see column 3, lines 48-66). Since both Crotts et al. and Mathews teach car wash systems with spray cleaning, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the plurality of nozzles in the system by Crotts et al. may be rotatable so as to allow for the variation of the angle at which washing fluid is dispensed towards the vehicle.

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17, 23-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Crotts et al. (EPO0363579A2). Crotts et al. fails to teach/disclose all of the limitations of claims 15, 16, 21, 23, including the following limitations of claim 15: “the second shock reducing unit includes: a shock absorber mounted on the second horizontal side; and a plurality of second impact reduction blocks made of the shock absorbent material and mounted on the second horizontal side, wherein the shock absorber is mounted between the plurality of second impact reduction blocks”, the following limitations of claim 16: “a motor connected to a second end of the height adjustment unit; a drum coupled to the motor, the drum configured to rotate as the motor rotates; and a wire including a first end connected to the drum and a second end connected to the height adjustment unit, wherein the wire is configured to wrap around the drum as the telescoping rail retracts towards a fully retracted state and is configured to unwrap from around the drum as the telescoping rail expands toward a fully expanded state”, the following limitations of claim 21: “a safety device at the one end of the height adjustment unit”, the following limitations of claim 23: “the height adjustment unit configured to rotate about the rotation apparatus at a same time as an impact between one of the height adjustment unit or the safety device with the vehicle such that the height adjustment unit rotates from the fixed angle to a predetermined angle that is greater than the fixed angle”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711